108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael COLEMAN, and all others similarly situated,Plaintiff-Appellant,v.William Watt;  Defendant,City of Little Rock, Arkansas, Defendant-Appellee.
No. 96-2038.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1997.Decided March 19, 1997.

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District
PER CURIAM.


1
In an earlier appeal, we affirmed the district court's dismissal of Michael Coleman's claims except those involving substantive and procedural due process.  See Coleman v. Watt, 40 F.3d 255 (8th Cir.1994).  On remand, the district court rejected Coleman's claims and Coleman appeals.  Having carefully reviewed the record and the parties' briefs, we conclude that an extensive discussion is not warranted.  We believe the judgment of the district court was correct, and we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation